DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 2/27/2020. Claims 1-27 are pending for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Yairi et al., (Yairi; US 20140160063).  

Regarding claim 1 (Original), Yairi teaches a haptic presentation apparatus (user interface 100; see Fig. 6 - 8B), comprising:
a base material (base material 118) that forms a first space (reservoir 132), the base material including a first through hole (part connected to the first valve; ¶044-¶045, Fig 7)
an elastic layer that covers a surface of the base material including the first through hole (¶045; tactile layer 110); and
a fluid transport apparatus (pump 134) that injects fluid between the elastic layer and the base material via the first through hole (¶044-¶045, Fig 7), wherein the elastic layer is expanded by injecting the fluid from the fluid transport apparatus (pump 134) such that an internal pressure of a second space (Figs 6 - 8b; hollow 125) between the elastic layer (tactile layer 110) and the base material is higher than an internal pressure of the first space (reservoir 132) (¶044-¶048, Fig. 6 - 8B; fluid is moved by the pump from the reservoir 132 to hollow 125 as internal pressure in the second space becomes higher than the internal pressure in the first space and the tactile layer 110 expands), and 
the fluid injected into the second space is vented to outside of the second space (hollow 125) via a second through hole (¶045, Fig 7; part connected to the second valve, also pump 134 can "vent" fluid in reverse direction from cavity 125 into reservoir 132) by stopping driving of the fluid transport apparatus (when first valve/first through hole is closed, i.e., when pump 134 is 

Regarding claim 2, Yairi teaches the haptic presentation apparatus according to claim 1, and Yairi further teaches wherein the elastic layer is formed to be capable of coming in contact with a body part of a user (¶048, (Figs 1B, 2C for example); deformation/powered expansion/retraction of deformable region 113 functions to enable tactile feedback/guidance at the tactile surface 111 (Examiner interprets feedback/guidance as given through user contact), and
a region of the base material covered by the elastic layer has a convex surface with respect to the body part (¶048; deformable region 113, in expanded setting, can 
define (1) a convex button that, when pressed by the user, signals an input to the sensor 140). (2) a convex slider that can be pressed at multiple points along deformation by the user and that signals the location of multiple inputs on the sensor 140, and/or (3) a convex pointing stick that signals the location of multiple inputs on sensor.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yairi et al., (Yairi; US 20140160063) in view of Sato et al., (Sato; JP 2009175777).  

Regarding claim 3, Yairi teaches the haptic presentation apparatus according to claim 2, and Yairi further teaches that the user interface 100 (tactile presentation device) is used on a curved surface of a position detection device such as a computer mouse (¶032). Yairi does not 
Sato from an analogous art teaches a stimulation generation device 102 that is in the shape of a circular column (has a convex curved surface) and that has a position detection marker 104 and applies air pressure to the surface of the skin of a subject 101 (user) (¶012). Hence, Sato teaches the concept wherein the region of a base material covered by an elastic layer or has a convex curved surface. Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to combine Yairi’s haptic presentation apparatus with the concept of the region of a base material covered by an elastic layer has a convex curved surface, as taught by Sato for the advantage of assisting users with tactile position inputs.

Regarding claim 4, Yairi and Sato teach the haptic presentation apparatus according to claim 3, and Yairi further teaches wherein the elastic layer has a shape including a longitudinal direction (from left to right per Fig8B). Yairi is silent on the elastic layer is arranged such that the longitudinal direction is matched with a curved surface direction of the convex curved surface. A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods on the shaping the elastic layer accordingly with the shape of the housing therefore. Again, Sato teaches a circular column having a convex curved surface as the housing.  Furthermore, the elastic layer may be installed in a finite number of solutions whereby the elastic layer resides in the circular column having a convex curved surface including an option having a longitudinal direction matched with a curved surface direction of the convex curved surface, having a non-lengthwise direction not matching with a curved surface direction of the convex curved surface, as well as another option that uses both with some section of the elastic layer being lengthwise matching a curved surface direction of the convex curved surface and a different section being simply circular matching a curved surface direction .

Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yairi et al., (Yairi; US 20140160063) in view of Sato et al., (Sato; JP2009175777) further in view of Hirozawa et al., (Hirozawa; US 20170289956).  

Regarding claim 5, Yairi and Sato teach the haptic presentation apparatus according to claim 4, but both Yairi and Sato are silent on wherein when driving of the fluid transport apparatus is stopped, a volume of the second space can be zero.
Hirozawa from an analogous art teaches a device 100 including a main body 100a, a balloon 24/expandable section, pressure sensors 22, 23, a wristband 100b and the main body 100a contains various parts including a state change notification device 1 and wristband 100b is an expandable and contractable wristband-like member having a hollow part 100c (¶022). Hirozawa further teaches the concept wherein when driving of the fluid transport apparatus is stopped, a volume of the second space can be zero (¶033; when the contraction control section 14 receives the determination result from the expansion control section 12, the contraction control section 14 causes the micro-blower 25 to operate so that the air inside the balloon 24 will be ejected from the balloon 24 and thereby the balloon 24 will be deflated (S106); Examiner interprets the ejection of air to be functionally equivalent to a volume being zero). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to 

Regarding claim 6, Yairi, Sato and Hirozawa teach the haptic presentation apparatus according to claim 5, and Yairi further teaches wherein the fluid transport apparatus includes a vent valve that vents the fluid in the second space to the first space (¶045, Fig 7; part connected to the second valve, also pump 134 can "vent" fluid in reverse direction from cavity 125 into reservoir 132) by stopping driving of the fluid transport apparatus (when first valve/first through hole is closed, i.e., when pump 134 is essentially stopped, the second valve/second through hole opens so as to operate pump 136  moving fluid into reservoir 132, so that fluid injected in second space is ejected outside second space via second through hole; also see ¶045-¶046). One motivation would have been for the purpose of equalizing the pressure therein providing a neutral haptic state.

Regarding claim 7, Yairi, Sato and Hirozawa teach the haptic presentation apparatus according to claim 6, and Yairi further teaches wherein the second through hole is arranged in the base material 118 (per Fig 7), and that the elastic layer (tactile layer 110) covers a surface including the first through hole and the second through hole of the base material (see Fig 7).

Regarding claim 9, Yairi, Sato and Hirozawa teach the haptic presentation apparatus according to claim 7, and Yairi further teaches wherein the base material includes a plurality of the first through holes (Fig 1A; fluid channels 138), the fluid transport apparatus is arranged for each first through hole and the elastic layer is arranged for each first through hole (Examiner interprets fluid channels 138 connected in parallel to displacement device 130/fluid transfer device as showing that the base material has a plurality of first through holes, a fluid transfer device is provided for each of the first through holes, and an elastic layer is provided for each of the first through holes). 

Regarding claim 10, Yairi, Sato and Hirozawa teach the haptic presentation apparatus according to claim 9, and Yairi further teaches wherein the second space formed between the elastic layer and the base material is divided into a plurality of regions through which fluid can move mutually (Fig 1A; a fluid channel 138/first through hole is provided for each of a plurality of deformable regions 113).

Allowable Subject Matter
Claims 8 and 11-17 are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art of record, alone or in any combination, does not reasonably teach the 
concepts with claim 8 and claim 11, respectively. The prior art of record does not teach or suggest providing an elastic layer with a second through hole, nor causing the thickness of the elastic layer to differ from part to part, and providing protrusions partially on parts of the surface of the elastic layer;

Claim [8], The haptic presentation apparatus according to claim 6, wherein the second through hole is arranged in the elastic layer.



Likewise, claims 12-17 depend directly or indirectly from claim 11 and are not reasonably taught or suggested conceptually in the prior art of record either.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Ciesla et al., (Ciesla; US 20120098789) teaches a user interface system comprises: a volume of fluid; a tactile layer; a retaining wall substantially impermeable to the fluid; a permeable layer; a displacement device; and a touch sensor.  The tactile layer, with a back surface, defines a second region, operable between: a retracted state, wherein the second region is substantially flush with a first region; and an expanded state, wherein the second region is substantially proud of the first region.  The permeable layer, joined to the back surface of the first region, includes a plurality of fluid ports that communicate a portion of the fluid through the permeable layer to the back surface of the second region.  The displacement device directs the fluid through the fluid ports to the back surface to transition the second region from the retracted state to the expanded state.  The touch sensor detects a user touch on the tactile layer. 

Robinson (US 20150331528) teaches a device can include a tactile interface that can render information tactilely, for example, for understanding by those that may be visually impaired.  In such an example, the device may include a tactile layer (e.g., a tactile panel) that can include structural features that allow it to produce raised areas.  As an example, the tactile layer and its raised areas may be transparent (e.g., clear).  In such a manner, the transparency 

Kusuura (US 20120182135) teaches a haptic feedback device may include a first layer including multiple discrete fluid chambers.  The example haptic feedback device may also include a second layer coupled to the first layer and including multiple interconnected micro-chambers containing an electro-rheological fluid.  The example haptic feedback device may also include multiple electrodes positioned on opposing first and second sides of the interconnected micro-chambers. 

Yairi (US 20160188086) teaches a dynamic tactile interface includes: a substrate, a tactile layer, and movable support member.  The substrate defines a fluid channel and a perforation coupled to the fluid channel.  The tactile layer includes a first region and a deformable region, the first region coupled to the substrate, and the deformable region arranged over and coupled to a moveable support member, which is disconnected from the substrate, substantially corresponds to the perforation, and is coupled to the fluid channel, the deformable region operable between an expanded setting and a depressed setting.  The movable support layer traveling within the cavity with the deformable region, the deformable region substantially flush with the first region in the expanded setting and below the first region in the depressed setting.

Gooetgeluk et al., (US 20160296838) teaches a haptic feedback device for converting virtual environment data into haptic feedback.  Haptic feedback device can have a housing configured to receive a motor.  The motor can be coupled to a camshaft and a main bladder disposed beneath the camshaft within the housing.  The main bladder can be coupled to a valve 

Kerr et al., (US 20170300115) teaches devices, systems and methods for providing a user with haptic feedback, thus connecting the user with a virtual or remote environment.  The device includes a plurality of fluid compartments that can be expanded or collapsed to provide tactile sensations to a user.  The device design can provide continuous, dynamic and variable feedback that allows a user to distinguish between different virtual objects.  The invention provides enhanced spatial and temporal resolution, hence providing more realistic sensory feedback and allowing for immersion into virtual or augmented reality environments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

/QUAN-ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684